Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 5/17/2019.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Regarding Claim 10, Claim recites “wherein a function of the layer is defined by: O sub-l = F sub-l (I sub-l, P sub-l) = Ui F sub-u (I sub-u, P sub-u) , where I sub-u <= I sub-l and P sub-u <= P sub-l” is clear to examiner what are these claimed components represent and how they are related to layer of a neural network. However, examiner interprets the limitation as a function of a layer is defined and conducted by accelerator circuit for the purpose of the examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7, 9, 10, 11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trong et al. (“Trong”), U.S. patent No. 10,552733 and Pennala et al. (“Pennala”), U.S. Patent No.10,732982.
Regarding Claim 1, Trong teaches a neural network computation device comprising: 
a controller circuit [Fig-1(controller 110)]; and 
a plurality of accelerator circuits [Fig-1(CNN processing unit 102a – 102 b)], wherein 
layers of a neural network are mapped to one or more of the accelerator circuits [col-1 lines: 35-57(cellular neural network or CNN layers related data “must be provided as close to the CNN processing logic”)], each accelerator unit includes an internal data storage (memory sub-system 210) to store parameters and values associated with the neural network [col-3 line:55 to col-4 line: 24(memory sub-system 210 contains filter coefficients and imaginary data associated with neural network)], 
the controller circuit and the plurality of accelerator circuits are communicatively coupled through an interconnection system [col-3 lines: 55-65(“controller 110 and a plurality of CNN processing units 102a-102b operatively coupled to … input/output data bus” where a communication via input/output data bus takes place between controller 110 and CNN processing units)], and 
the controller circuit includes selection outputs to select individual accelerator circuits, at least one data input and at least one data output [col-6 lines: 1-7(when user data written to one CNN memory subsystem by controller 110 as “a controller 110, and a plurality of CNN processing units 102a-102b operatively coupled to at least one input/output (I/O) data bus 120” described in col-3 lines: 55-65)]. Trong does not disclose expressly wherein the controller circuit to select an accelerator circuit a clock output to provide a clock signal to the accelerator circuits.
In the same field of endeavor (e.g., data processing in neural network) Pennala teaches an accelerator circuit (such as graphic processing unit) in neural network [col-3 lines: 49-61)] and a controller to select an accelerator circuit to provide a clock signal to the accelerator circuits [col-6 lines: 35-53( the control circuitry may be configured to reset the one or more graphics processing units of a domain independently … the domains of graphics processing units may be provided with separate clocks”. In other words, the controller allocates each graphics unit to its respective domain with a separate clock)]. 
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Trong’s teachings of the controller circuit includes selection outputs to select individual accelerator circuits, at least one data input and at least one data output with Pennala teachings of a controller to select an accelerator circuit to provide a clock signal to the accelerator circuits for the purpose of individually selecting and dynamically activating graphics processing units as required by virtual machines in order to save power.
Regarding Claims 2 and 19, Trong teaches wherein the controller circuit includes one data input to receive output data from a last one of the plurality of accelerator circuits and one data output to provide initial data to a first one of the plurality of accelerator circuits [col-3 lines: 55-65(when “controller 110 and a plurality of CNN processing units 102a-102b operatively coupled to … input/output data bus” where data input or output takes place between controller 110 and CNN processing units via input/output data bus)].
Regarding Claim 3, Pennala teaches wherein the each of the plurality of accelerator circuits is configured to receive input data from a preceding accelerator circuit (via communication bridge 510), computer results, and provide computation result data to a subsequent accelerator circuit [col-28 lines; 37-61(each GPU 108 connected to other GPU via a communication bridge in “daisy chain” manner to support master-slave data communication); Fig-5]. 
Regarding Claims 4 and 18, Trong teaches wherein the controller circuit includes one data output to provide data to each of the plurality of accelerator circuits and one data input to receive output data from each of the plurality of accelerator circuits [Fig-1(see input-output data bus 120 connection between controller 110 and CNN 102)].
Regarding Claim 5, Pennala wherein the controller circuit is configured to select accelerator circuits based on a storage capacity of each accelerator circuit and an amount of data to be processed by each layer of the neural network [col-15 lines: 20-40(a controller allocate graphic processing units to a domain of neural network with it’s respective memory system as describe in col-18 lines: 9-60)].
Regarding Claim 6, Pennala teaches at least one more controller circuit (CPU-102A or CPU-102B), wherein the controller circuits are configured to manage all of the plurality of accelerator circuits [Fig-3].
Regarding Claim 7, Pennala teaches at least one more controller circuit, wherein the controller circuits are configured to manage respective subsets of the plurality of accelerator circuits [col-25 lines: 20-38(CPU 102A manages domain A “such that the first and second GPUs 108A and 108B … used by first domain” where GPUs 108 A and 108B are managed by CPU 102A and GPUs 108C and 108D are managed by CPU 102B respectively)].
Regarding Claim 9, It does not teach or further define over the limitations recited in the rejected claims 1 and 5 above. Therefore, see the discussions herein above.
Regarding Claim 10. Trong teaches wherein a function of the layer is defined by: O sub-l = F sub-l (I sub-l, P sub-l) = Ui F sub-u (I sub-u, P sub-u)  
where I sub-u <= I sub-l and P sub-u <= P sub-l [col-3 line:55 to col-4 line: 24(memory sub-system 210 of accelerator contains filter coefficients and imaginary data associated with neural network to conduct associated function)].
Regarding Claim 11, Pennala teaches creating one or more sub-networks within the neural network by grouping two or more neighboring layers [col-15 lines; 20-40(when one or more virtual machines are allocated to a domain including graphics processing units)].
Regarding Claim 14, Trong teaches wherein parameter data of a created sub-network is an aggregation of all parameter data of the grouped two or more neighboring layers [col-3 line:55 to col-4 line: 24(memory sub-system 210 contains parameter data such as filter coefficients and imaginary data associated with neural network)].
Regarding Claims 15 and 16, They do not teach or further define over the limitations recited in the rejected claims 1 and 2 above. Therefore, see the discussions herein above.
Regarding Claim 17, Pennala teaches upon detecting that all primary output data is collected, providing the primary output data to a recipient of an output of the neural network; and
waiting to detect new primary input data [col-29 lines: “each GPU 108 can then output … output data from cache” to their respective recipient)].

5.	Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trong and Pennala as applied to claim1 above (“Trong-Pennala”) and Wang et al. (“Wang”), U.S. Patent Publication No.  2019/0318231.
Regarding Claims 8 and 20, Trong-Pennala teaches all the limitations of claim 8 as described rejecting claim 1 above. Trong-Pennala does not disclose wherein the interconnection system includes serial peripheral interface (SPI), double data rate (DDR), peripheral component interconnect express (PCLe), or quad serial peripheral interface (QSPI).
In the same field of endeavor (e.g., deep learning in artificial intelligence including acceleration of a neural network model) Wang teaches a neural network system includes serial peripheral interface (SPI), double data rate (DDR) [Para: 0065(DDR memory)], peripheral component interconnect express (PCLe), or quad serial peripheral interface (QSPI).
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Trong-Pennala’s teachings of the interconnection system in a neural network with Wang’s teachings of a neural network system includes double data rate (DDR) for the purpose of enhancing data access rate from a memory of an artificial intelligence component to recognize a voice or image in order to improve performance. 

Allowable Subject Matter
6.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 12 and 13 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
wherein primary input data of a created sub-network is an aggregation of all input data of the grouped two or more neighboring layers except data that is output by one of the grouped two or more neighboring layers, and the primary input data is defined by
I sub n = U sub-l L sub-l U sub-l O sub-l, 
where I sub-l and O sub-l denote an input data set and an output data set of each grouped layer l, ∪ denotes set union, and denotes set subtraction (Claim 12);
wherein primary output data of a created sub-network is an aggregation of all output data of the grouped two or more neighboring layers except data that is input to one of the grouped two or more neighboring layers, and the primary output data is defined by
O sub-n - U sub-l O sub-l – U sub-l I sub-l, 
where I sub-l and O sub-l denote an input data set and an output data set of each grouped layer l, ∪ denotes set union, and − denotes set subtraction (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187